PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ostroverkhov et al.
Application No. 16/219,432
Filed: December 13, 2018
For: SYSTEMS AND METHODS FOR MONITORING POWDER SPREADING IN ADDITIVE MANUFACTURING SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 18, 2020 to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
November 17, 2020, as required by the Notice of Allowance and Fee(s) Due (Notice) mailed August 17, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is November 18, 2020. A Notice of Abandonment was mailed December 2, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1000, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 






/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions	


cc:      Adam R. Wuller
          7700 Forsyth Blvd. Suite 1800
          St. Louis, Missouri 63105